Citation Nr: 0721527	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to an increased rating for chronic lumbar 
strain, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for chronic cervical 
strain, currently rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).  Rating decisions in June 2004 and March 2005 denied 
increased ratings for lumbar strain and cervical strain, 
respectively.  A June 2005 rating decision denied entitlement 
to service connection for a left shoulder condition.  

In December 2006, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file.  
At the hearing the veteran submitted additional evidence 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal. 


FINDINGS OF FACT

1.  A left shoulder condition is not demonstrated nor shown 
to be the result of events in service.

2.  Lumbar strain is manifested by limitation of motion and 
pain; favorable ankylosis or forward flexion limited to 30 
degrees or less is not demonstrated.  Incapacitating episodes 
from four to six weeks in a 12-month period are not shown.  
The most recent VA examination found no ratable neurological 
residuals.

3.  Cervical strain is manifested by manifested by limitation 
of motion and pain; forward flexion greater than 15 degrees 
but not greater than 30 degrees is not demonstrated.  
Incapacitating episodes from two to four weeks in a 12-month 
period are not shown.  The most recent VA examination found 
no ratable neurological residuals.
CONCLUSIONS OF LAW

1. A left shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235 to 5243 (2006).

3.  The criteria for a rating in excess of 10 percent for 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235 to 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004, December 
2004, and May 2005; rating decisions in June 2004, March 
2005, and June 2005; statements of the case in June 2005 and 
August 2005; and supplemental statements of the case in 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

I.  Service connection for a left shoulder condition

In testimony and statements on file, the veteran argues that 
he currently has left shoulder pain which he maintains is 
related to an injury to the left shoulder area while in 
service.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records are negative for any diagnosed 
disability of the left shoulder.  Those records show that in 
September 1980 the veteran was evaluated for complaints of 
pain of the right shoulder with no related findings on 
objective examination.  When examined for service separation 
in January 1983 a clinical evaluation of the veteran's 
musculoskeletal system and upper extremities found no 
abnormalities.

Post service, there is no objective medical evidence of any 
left shoulder disability, nor is any left shoulder disability 
linked to the veteran's service or any event therein.  The 
clinical record is devoid of a finding of any left shoulder 
pathology.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that Congress specifically limited entitlement 
for service- connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim. 

Here, there is no medical evidence of a diagnosed disability 
with respect to the veteran's left shoulder or any objective 
evidence purporting to relate a current left shoulder 
condition to an injury or disease in service.  The evidence 
of a current disability of the left shoulder, as well as the 
evidence of a nexus between the veteran's claimed left 
shoulder disability and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed disability or of a nexus between the claimed 
disabilities and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of any identified disability of the left 
shoulder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board 
concludes that a preponderance of the evidence is against the 
claims, and service connection for a left shoulder condition 
is not warranted.  In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, that statue is not for 
application in this instance. 

II.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Lumbar strain

The RO has assigned a 20 percent rating for the veteran's 
service-connected low back disorder under Diagnostic Code 
5237.  Under Diagnostic Code 5237, the criteria for the next 
higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, General Rating Formula for 
Diseases and Injuries of the Spine.

A review of the evidence to include the report of VA 
examination in May 2004 and the veteran's most recent VA 
examination report of June 2006 shows that the veteran has a 
limited range of motion of the low back with complaints of 
pain.  Specifically, VA examination in May 2004 reflects 
range of motion of the lumbar spine limited to 55 degrees of 
forward flexion, 25 degrees in extension, lateral bending to 
25 degrees, in both directions, and rotation to 25 degrees in 
both directions.  Limiting pain and tenderness to palpation 
were present.  It was noted that the veteran had no radicular 
pain into the legs but reported episodes of the legs going 
numb.

The June 2006 VA examination report notes that the veteran's 
lower back has been markedly symptomatic with an episode of 
severe low back pain in May 2006 as a result of bending over 
to put air in his bicycle tire.  The veteran stated that he 
does not think that there is any actual pain radiating down 
into his legs.  The examiner noted that the veteran has no 
loss of bowel or bladder control.  On objective examination 
the veteran had range of motion of the lumbar spine limited 
to 45 degrees of flexion, 5 degrees of extension, 20 degrees 
of right and left lateral bending, and 20 degrees of right 
and left lateral rotation.  He did have increased back pain 
on motion.  All movements were slow and guarded.  The veteran 
moved slowly with a cane in his left hand and had an antalgic 
limp on the left.  

These findings do not demonstrate impairment warranting a 
rating in excess of that currently assigned.  Forward flexion 
of the thoracolumbar spine to 30 degrees or less has not been 
demonstrated as evidenced by findings of forward flexion to 
45 degrees or better.  Ankylosis is clearly not shown.

The rating schedule also provides that any associated 
objective neurological disabilities will be rated separately 
from the musculoskeletal manifestations of spinal 
disabilities.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  However, 
neurological examination in May 2004 found sensory function 
to be within normal limits and reflexes to be intact.  There 
were also no focal strength deficits and straight leg raising 
was negative for reproduction of radicular pain, bilaterally.  
Findings on VA neurological examination in June 2006 were 
similar.

The Board finds that those neurological findings do no 
demonstrate any ratable objective neurological residuals 
associated with the veteran's low back disability.  
Therefore, the Board finds that separate neurological ratings 
are not warranted because ratable objective neurological 
residuals are not shown by the evidence of record.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent.  While the veteran's June 
2006 VA examiner noted a history of functional limitation as 
a result of several episodes of severe limiting pain, the 
evidence does not show that the limiting pain resulted in 
additional limitation of function to 30 degrees or less of 
thoracolumbar flexion or resulted in a condition equivalent 
to favorable ankylosis of the entire thoracolumbar spine.

Accordingly, the Board finds that the criteria have not been 
met for an increased rating for the veteran's lumbar strain 
pursuant to Diagnostic Code 5237.

The veteran's disability could also be rated as 
intervertebral disc syndrome pursuant to Diagnostic Code 
5243.  That Diagnostic Code provides that the disability will 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

As discussed above, an increased rating is not warranted 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  In addition, the Board finds that an 
increased rating would not be warranted pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Incapacitating episodes are periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
In order to warrant a rating greater than 20 percent, the 
evidence must show at least four weeks, but less than six 
weeks, or incapacitating episodes during a 12-month period.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The evidence does not demonstrate that the veteran had four 
or more weeks of incapacitating episodes, prescribed by a 
physician, within any 12-month period.  The June 2006 VA 
examination reported only a brief incapacitating episode of 
back pain in May 2006 for which he sought emergency room 
treatment  The related VA outpatient treatment record shows 
that the veteran was prescribed medication for pain and sent 
home in a satisfactory condition.  The evidence of record 
does not otherwise demonstrate that the veteran has had any 
incapacitating episodes, with bed rest and treatment 
prescribed by a physician, during the period under 
consideration.  Therefore, the Board finds that an increased 
rating is not warranted pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
for an increased rating for a low back disability must be 
denied.  38 U.S.C.A. § 5107(b).  

B.  Cervical strain

The RO has assigned a 10 percent rating for the veteran's 
service-connected cervical disorder under Diagnostic Code 
5237.  Under Diagnostic Code 5237, the criteria for the next 
higher rating, 20 percent, are forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

A review of the evidence, to include the report of VA 
examinations in February 2005 and June 2006, shows that the 
veteran has a limited range of motion of the neck with pain 
on motion, particularly with flexion.  Specifically, the VA 
examination in February 2005 reflects range of motion of the 
cervical spine limited to 40 degrees of forward flexion, 25 
degrees in extension, 30 degrees of right and left lateral 
flexion, and 55 degrees of right and left lateral rotation.  
He had some tenderness to palpation at the base of the neck 
posteriorly.  No muscle spasms were appreciated.  On 
neurological evaluation, he had 5/5 strength in the upper 
extremities.  Reflexes and sensation in the upper extremities 
were intact.  The examiner noted that the veteran had been 
having some complaints of radiating pain up into the scalp 
over to just about the eye for the last month or two.

The June 2006 VA examination report notes that the veteran's 
neck had been symptomatic with sharp pain, which came and 
went and occasional pain up into the left shoulder.  The 
veteran was further noted to experience some episodes of 
numbness and tingling involving the index and long fingers of 
the left hand with some episodes of radiating pain up into 
the scalp region.  The veteran described recent episodes of 
flare-ups of severe neck pain, lasting for only a short 
period of time.  On objective examination the veteran had 
range of motion of the cervical spine limited to 35 degrees 
of flexion, 30 degrees of extension, 30 degrees of right 
lateral flexion and 20 degrees of left lateral flexion, and 
55 degrees of right and left lateral rotation.  He did have 
some pain with left lateral flexion.  There was no tenderness 
or spasm.  On neurological evaluation there were no focal 
strength deficits of the upper or lower extremities and 
reflexes and sensation were intact.  

These findings do not demonstrate impairment warranting an 
evaluation in excess of that currently assigned.  Forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees has not been demonstrated as 
evidenced by findings of forward flexion to 35 degrees or 
better.  Further his combined range of cervical spine motion 
is significantly greater than 170 degrees.

As regards neurological deficits, neurological examination in 
February 2005 found sensory function to be within normal 
limits and reflexes to be intact.  The veteran had 5/5 
strength in the upper extremities.  Findings on VA 
neurological examination in June 2006 were similar.

The Board finds that those neurological findings do no 
demonstrate any ratable objective neurological residuals 
associated with the veteran's neck disability.  Therefore, 
the Board finds that separate neurological ratings are not 
warranted because ratable objective neurological residuals 
are not shown by the evidence of record.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating greater than 10 percent.  While 
the examiner at the June 2006 VA noted a history of flare-ups 
of severe neck pain, these flare-ups lasted for just short 
periods of time and are not shown to result in additional 
limitation of function that would warrant a higher rating.

Accordingly, the Board finds that the criteria for an 
increased rating for the veteran's cervical strain pursuant 
to Diagnostic Code 5237 have not been met.

The veteran's disability could also be rated as 
intervertebral disc syndrome pursuant to Diagnostic Code 
5243.  That Diagnostic Code provides that the disability will 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

As discussed above, an increased rating is not warranted 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  In addition, the Board finds that an 
increased rating would not be warranted pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Incapacitating episodes are periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
In order to warrant a rating greater than 10 percent, the 
evidence must show at least two weeks, but less than four 
weeks, or incapacitating episodes during a 12-month period.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The evidence does not demonstrate that the veteran had two or 
more weeks of incapacitating episodes, prescribed by a 
physician, within any 12-month period under consideration.  
Therefore, the Board finds that an increased rating is not 
warranted pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
for an increased rating for a cervical disability must also 
be denied.  38 U.S.C.A. § 5107(b).  









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left shoulder condition is denied.

An increased rating for chronic lumbar strain, currently 
rated 20 percent disabling, is denied.

An increased rating for chronic cervical strain, currently 
rated 10 percent disabling, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


